Citation Nr: 0838901	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  05-20 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Whether new and material evidence had been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2. Entitlement to an effective date earlier than January 21, 
2004 for the award of entitlement to service connection for 
chronic paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's spouse


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to May 
1972, and from April 1973 to February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that declined to reopen the veteran's claim of 
entitlement to service connection for PTSD on the basis that 
new and material evidence had not been submitted.  The 
veteran perfected a timely appeal of that determination to 
the Board.

In a May 2005 rating decision, the RO granted the veteran's 
claim of entitlement to service connection for chronic 
paranoid schizophrenia, with an evaluation of 100 percent, 
effective January 21, 2004.  The veteran perfected a timely 
appeal of the effective date to the Board.

In July 2008, the veteran and his wife appeared and offered 
testimony in support of his claim before the undersigned.  
The veteran's testimony on that occasion has been transcribed 
and associated with his claims file.

After the instant issue had been certified to the Board, the 
veteran submitted to VA a statement of his treating 
physician.  When the Board receives pertinent evidence that 
was not initially considered by the RO, generally the 
evidence must be referred to the RO for review.  See 38 
C.F.R. § 20.1304(c) (2008).  Evidence is not pertinent if it 
does not relate to or have a bearing on the issue or issues 
on appeal.  Id.  The new evidence submitted by the veteran 
does not have a bearing on the question of whether the 
veteran filed a previously unadjudicated service connection 
claim for schizophrenia prior to January 21, 2004, or whether 
he is otherwise entitled to an effective date earlier than 
January 21, 2004 for the award of entitlement to service 
connection for chronic paranoid schizophrenia.  Thus, the 
newly submitted evidence is not pertinent, and need not be 
referred to the RO for review.


FINDINGS OF FACT

1. Prior to the promulgation of a decision in the appeal, the 
veteran withdrew in writing his Substantive Appeal concerning 
the issue of whether new and material evidence has been 
submitted to reopen a previously denied claim of entitlement 
to service connection for PTSD.

2. The veteran's claim of service connection for chronic 
paranoid schizophrenia had previously been denied by the 
Board as a claim of entitlement to service connection for an 
acquired psychiatric disorder in June 1988, and that decision 
became final.

3. Subsequent to the Board's June 1988 denial of the 
veteran's claim for an acquired psychiatric disorder, no 
communication or action indicating an intent to apply for of 
entitlement to service connection for chronic paranoid 
schizophrenia was received by VA prior to January 21, 2004.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the 
appellant concerning the issue of whether new and material 
evidence has been submitted to reopen a previously denied 
claim of entitlement to service connection for PTSD have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2008).

2. The criteria for an effective date earlier than January 
21, 2004 for the award of entitlement to service connection 
for chronic paranoid schizophrenia have not been met.  
U.S.C.A. §§ 5110(a), 7104 (West 2002); 38 C.F.R. §§ 3.155(a), 
3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
Here, in a written statement dated in July 2008, the 
appellant withdrew his appeal with respect to the issue of 
whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for PTSD.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration regarding 
this claim.  Thus, the Board does not have jurisdiction to 
review this claim, and it is dismissed.

II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, March 2004 and July 2005 letters to the 
veteran from the Agency of Original Jurisdiction (AOJ) 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish an 
effective date, and the division of responsibility between 
the veteran and VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008), these letters essentially satisfied the 
notification requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence he was expected to provide.  The Board notes 
that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (Apr. 30, 2008) (applicable to all 
claims for benefits pending before VA on or filed after May 
20, 2008).

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in July 2005.  Thereafter, 
he was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a Supplemental 
Statement of the Case to the veteran as recently as February 
2008.  Thus, the Board finds that the veteran was not 
prejudiced by any inadequate notice, and that there is no 
reason to believe a different result would have been obtained 
had the error not occurred.  See Pelegrini, 18 Vet. App. 112; 
see also Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 
2007).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, private post-service medical 
records, VA medical treatment records, VA compensation and 
pension examinations, the veteran's testimony at his June 
2008 Board hearing, lay statements submitted on the veteran's 
behalf, and written statements from the veteran.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.  The Board therefore 
determines that VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.

III. Earlier Effective Date

The veteran argues that he is entitled to an effective date 
earlier than January 21, 2004 for the award of entitlement to 
service connection for chronic paranoid schizophrenia.

The Board notes that the veteran's claim of service 
connection for chronic paranoid schizophrenia had previously 
been denied by the Board as a claim of entitlement to service 
connection for an acquired psychiatric disorder in June 1988, 
and that that decision became final.  See 38 U.S.C.A. § 7104.  
The basis of the denial was the record did not reflect that 
the veteran's psychiatric disorder was of service origin.

The effective date of an award of service connection for a 
disability may not be earlier than the date of receipt of 
claim unless the claim is received within one year of 
separation from service.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  An informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).

In the instant case, subsequent to the June 1988 Board denial 
of the veteran's claim for an acquired psychiatric disorder, 
the veteran submitted documents that included medical 
treatment records.  However, prior to his January 21, 2004 
claim, the veteran did not submit any document that could 
reasonably be construed as a communication or action 
indicating an intent to apply for entitlement to service 
connection for chronic paranoid schizophrenia.  Moreover, the 
January 21, 2004 claim was more than one year after the 
veteran's separation from service.  Accordingly, there is no 
basis to assign an earlier effective date for the award of 
service connection for chronic paranoid schizophrenia.

The Board recognizes the lay statements submitted to VA from 
the veteran's friends and family, along with the veteran's 
and his wife's own testimony at the July 2008 hearing, 
indicating that the veteran had suffered from schizophrenia 
prior to January 21, 2004, and that due to his condition he 
was unable to file a claim prior to January 21, 2004.  
However, as a matter of law, the effective date for the 
veteran's award of service connection for chronic paranoid 
schizophrenia may not be earlier than the date of receipt of 
his claim for the disability, and a claim must be denied 
where there is lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board also recognizes the veteran's and his 
representative's contentions during his July 2008 Board 
hearing that because he received medical treatment prior to 
January 21, 2004 for chronic paranoid schizophrenia, such 
treatment should be considered to be an informal claim.  The 
Board also notes that the veteran received medical treatment 
for his psychiatric condition prior to January 21, 2004, 
including VA treatment, and that some records of such 
treatment were associated with the claims folder subsequent 
to the Board's June 1988 denial of the veteran's service 
connection claim and prior to January 21, 2004.  The Board 
furthermore notes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); See also 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

However, there is no medical treatment record or any other 
document that came into VA's possession subsequent to the 
Board's June 1988 decision and prior to January 21, 2004, 
either actually or constructively, that could reasonably be 
construed to be an intent to apply for an award of 
entitlement to service connection for chronic paranoid 
schizophrenia.  In this regard, the Board notes that a 
current psychiatric disorder was acknowledged by the Board in 
its June 1988 denial, but that it denied the veteran's claim 
on the basis that the record did not reflect that the 
veteran's psychiatric disorder was of service origin.  Thus, 
the Board finds that the veteran submitted no formal or 
informal claim of entitlement to service connection for 
chronic paranoid schizophrenia subsequent to the Board's 
previous denial of his service connection claim and prior to 
January 21, 2004.

It is also noted that in May 1992, the veteran submitted a VA 
form 21-527, Income-Net Worth and Employment statement which 
was deemed to be a claim for pension by the RO.  On that 
form, the veteran indicated that he was admitted to the 
Vernon State Hospital in April 1992.  In April 1993, he 
submitted a statement indicating that he had filed for VA 
pension based on disability during May 1992.  While a claim 
for compensation may be considered a claim for pension, VA is 
not required to automatically treat any compensation claim as 
a claim for pension or vice versa.  Stewart v. Brown, 9 Vet. 
App. 458 (1996); 38 C.F.R. § 3.151(a) (2008).  Rather, the 
Secretary has to exercise his discretion under the regulation 
in accordance with the contents of the application and the 
evidence in support of it.  See Willis v. Brown, 6 Vet. App. 
433, 435 (1994)(the operative word "may," in the regulation, 
clearly indicates discretion).  The Board finds that VA form 
21-527 submitted in May 1992 cannot reasonably be considered 
as a claim for compensation benefits, as there is nothing 
within the four corners of that document that showed an 
intent to file a claim for pension benefits.  Further, the 
April 1993 statement indicated that he had previously filed a 
claim for pension benefits based on disability in 1992 and 
made not indication of the intent to claim compensation.  See 
38 C.F.R. § 3.151.  Moreover, even if the pension claim could 
be considered as claim for service connection, an effective 
date earlier than January 21, 2004 is not warranted because 
evidence necessary to award service connection, i.e., 
sufficient to support a medical nexus between schizophrenia 
and active service was not in the record prior to the April 
2005 VA examination report.  See Stewart, at 19.
 
Accordingly, an effective date prior to January 21, 2004 for 
the award of entitlement to service connection for chronic 
paranoid schizophrenia is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

The issue of whether new and material evidence has been 
submitted to reopen a previously denied claim of entitlement 
to service connection for PTSD is dismissed.

Entitlement to an effective date earlier than January 21, 
2004 for the award of entitlement to service connection for 
chronic paranoid schizophrenia is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


